Citation Nr: 0015258	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-08 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
knee strain, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 11, 1981 to 
August 7, 1981.

The North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO) previously denied entitlement to service 
connection for an eye disability.  The veteran was informed 
of this adverse determination by VA letter dated February 23, 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the North Little 
Rock VARO, which granted an increased rating to 10 percent 
for residuals of left knee strain, effective from the date of 
claim.  Service connection for a low back disorder and an eye 
disability were denied.  The veteran filed a timely notice of 
disagreement as to these claims, and was issued a statement 
of the case in June 1998.  The RO received his substantive 
appeal later that month.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in September 1998.  
The HO confirmed and continued the denial of the benefits 
sought in an October 1998 supplemental statement of the case 
(SSOC).

Following additional evidentiary development, the RO 
confirmed and continued the denial of service connection for 
the veteran's eye disability and increased rating for the 
left knee strain.  However, the RO granted service connection 
for strain of the lumbar spine as secondary to service-
connected left knee strain and assigned a 20 percent rating; 
therefore, this claim will no longer be discussed herein.  
See Grantham v. Brown, 114 F.3d 1156 (1997) (where service 
connection has been granted after an appeal has been 
initiated, the claim is no longer in appellate status since 
the appellant's NOD as to the "logically up-stream element of 
service connectedness" does not "concern the logically down-
stream element of compensation level").  

The veteran and his spouse presented testimony as to his left 
knee claim at a personal hearing held by the HO at the local 
VARO in October 1999.  The HO confirmed and continued the 
denial of this claim in an October 1999 SSOC.

The veteran's claim for service connection for an eye 
disability will be discussed in the 'REMAND' appended to the 
end of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal as to his left knee 
disorder has been obtained.

2.  The veteran's left knee disorder, as shown by VA 
examination, is primarily manifested by functional limitation 
due to pain (crepitus) with evidence of medial lateral 
bursitis and tendinitis.  He could flex the left knee from 0 
to 110 degrees, and there was no ligament instability, 
slippage, swelling, effusion or weakness.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of left knee strain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic 
Codes 5257, 5260, 5261 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of left knee strain is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible. Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).  See also DeLuca v. Brown, 
8 Vet. App. 202, at 204-206, 208 (1995).  These requirements 
for the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decision based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

Under 38 C.F.R. §§ 4.40 and 4.45 (1999), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 
adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45 (1999), e.g., pain, functional loss, fatigability, 
and weakness.

Slight impairment of either knee, with recurrent subluxation 
or lateral instability, warrants a 10 percent disability.  A 
20 percent disability evaluation requires moderate 
impairment.  A 30 percent disability evaluation requires 
severe impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 
(1999).

Limitation of motion of either knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (1999).

Full range of motion of the knee is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71a, Plate II (1999).

In the instant case, the RO granted service connection and 
assigned a noncompensable disability rating for residuals of 
left knee strain in a December 1981 rating decision.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In this regard, the veteran 
was afforded VA examination in March 1998 at which time he 
complained of pain of the left knee, particularly in the 
early morning.  The pain, he stated, if you use a scale from 
0 to 10, 10 being the most severe pain and 0 being no pain, 
would be a 7 in the early morning.  He also complained of 
stiffness and swelling in the evening, as well as occasional 
instability with near falls about once a week.  The examiner 
noted that the veteran was a very poor historian concerning 
flare-ups, but stated that after any type of use to the knee 
that requires bending, lifting, particularly the next day or 
later that evening, he will develop flare-ups to the knee 
that have duration up to 3 to 4 hours.  He had been issued a 
cane by the VA Medical Center in Little Rock.  He had no 
surgeries, and could not remember any particular injury to 
the knee.  He had no dislocations, and inflammatory arthritis 
was not indicated.  

On physical examination of the left knee, it was noted that 
he was able to flex the knee from a 0 mark to the 110 point.  
Crepitus was noted with any type of movement from the 0 to 90 
degrees mark.  Discomfort was noted from the 90 to 100 
degrees mark, along with some catching of the knee from the 0 
to 90 degrees mark.  Evaluation of the ligaments was 
negative, using the McMurray test, the Appley test, the 
grinder test and the drawer test.  There was no slippage 
noted to the ligament.  Upon evaluation of the knee itself, 
observation was negative.  No swelling was noted at that 
time.  However, the veteran was very positive for pain 
associated with bursitis and tendinitis.  He also had pain in 
the knee when direct pressure, pushing it into the femoral 
groove.  Evaluation of the pain was associated with muscle 
spasms, verbalization and guarding.  During flare-ups, the 
veteran stated that he is unable to do any physical activity 
and usually has to sit and rest for at least 3 to 4 hours.  
At that time, there was no effusion, instability or weakness 
noted.  There was also no abnormal movement noted, but there 
was guarding with discomfort only.  Evaluation of the left 
knee at both the 0 mark and the 30 degrees mark revealed no 
varus or valgus deformity.  The examiner noted that the 
veteran walked with a slightly stiff bilateral knee gait.  
Very little flexion of the knees was noted with walking.  
There was no limp; however, the veteran took very short steps 
and had a very flat-footed type of walk.  X-rays of the 
bilateral knees were negative per the radiologist.  The 
diagnoses included medial lateral bursitis of the left knee, 
tendinitis of the left knee and patella femoral syndrome of 
the left knee.

In September 1998, the veteran presented testimony at a 
personal hearing held by the HO at the local VARO.  At that 
time, a different private attorney represented him.  The 
veteran stated that he had general soreness, stiffness and 
pain in his left knee.  He claimed that it has also collapsed 
on him a couple of times.  He was given Ecotrin and Motrin 
for his knee by VA, and otherwise used over-the-counter 
medication.  He noted that the medications help, and that he 
could not otherwise walk without them.  The veteran noted 
that he could not afford treatment by a private physician.  
He further noted that he does not bother to go to VA during 
for treatment because by the time he gets an appointment, the 
symptoms subside.

By SSOC issued in March 1999, the HO granted an increased 
rating to 10 percent under Diagnostic Code 5260.  The HO 
noted that the minimum schedular evaluation was being 
assigned based on limitation of motion and pain on motion.

In October 1999, the veteran and his spouse, accompanied by 
his present private attorney, presented testimony at another 
hearing before the HO at the local VARO.  On this occasion, 
the veteran stated that he experiences left knee pain with 
long standing or sitting.  He also described episodes of 
popping and swelling.  He stated that he worked for a plywood 
company, a job that involves standing, and has had to miss 
some time from work due to his left knee pain.  The veteran's 
spouse added that she had to massage his knee on some nights, 
and that his knee sometimes gives out.  She also remarked 
that his activity and ability to work have been affected by 
knee pain.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that finds that no more than a 10 
percent disability evaluation is warranted.

The veteran has clinical manifestations of bursitis and 
tendinitis.  However, x-rays of the veteran's knees were 
negative, and he did not meet the minimum noncompensable 
disability evaluations under Diagnostic Codes 5260 
(limitation of flexion of the lower extremity to 60 degrees) 
or 5261 (limitation of extension of the lower extremity to 5 
degrees).  Indeed, the 1998 VA examiner noted that he was 
able to flex the left knee from a 0 mark to the 110 point.  
Likewise, a higher evaluation under Diagnostic Code 5257 is 
not warranted insofar as evaluation of the ligaments was 
essentially negative.

Nonetheless, the March 1998 VA examination report shows that 
pain appears to be the significant and consistent factor in 
the overall disability picture.  Crepitus was noted with any 
type of movement from the 0 to 90 degrees mark.  Discomfort 
was noted from the 90 to 100 degrees mark, along with some 
catching of the knee from the 0 to 90 degrees mark.  The 
examiner further noted that he was very positive for pain 
associated with bursitis and tendinitis.  He also had pain in 
the knee when direct pressure, pushing it into the femoral 
groove.  Evaluation of the pain was associated with muscle 
spasms, verbalization and guarding.  He is a poor historian 
and the flare-ups exhibited have not required emergency room 
treatment.  Overall, the 10 percent evaluation currently 
assigned for the left knee appears correct, as it accounts 
for occasional flare-ups which might cause some limitation of 
function.

In sum, the veteran's complaints of discomfort and pain have 
been considered and have been taken into account in the 
assignment of the 10 percent evaluations. Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. §§ 
4.40, 4.45) pertaining to pain and additional functional 
limitation imposed during flare-ups have already been 
accounted for in the assignment of the current rating.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca, supra.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Here, the 
veteran has noncompensable limitation of motion and there is 
no evidence of ligamentous laxity or instability.  Although 
he uses a cane, the 1998 examiner noted that there was no 
evidence of a limp.  Therefore, the 
Board finds that the 10 percent ratings assigned for his left 
knee disability adequately compensates him for the level of 
his subjective complaints of pain.

It should also be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  Neither the veteran, nor 
his spouse, is shown to be qualified to render a medical 
diagnosis or opinion.  Hence, his views as to the etiology of 
his pain complaints and/or the extent of functional 
impairment in his knee are specifically outweighed by the 
medical evidence of record cited above.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (1998). 
In the instant case, the veteran alleges that his left knee 
disability greatly inhibits his ability to work.  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id. In this regard, the Board finds that the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence reflects that the 
veteran's left knee disability is compensably disabling.  As 
the schedular criteria also provide a basis to award 
increased compensation in this case, it does not appear that 
the veteran has an "exceptional or unusual" disability.


ORDER

An increased disability rating for residuals of left knee 
strain is denied.


REMAND

As noted above, the North Little Rock VARO previously denied 
entitlement to service connection for an eye disability.  VA 
letter dated February 23, 1982 informed the veteran of this 
adverse determination.  He did not initiate an appeal.

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  Where a final RO decision exists as 
to a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that, if new and material evidence 
is presented or secured with respect to the claim, the 
Secretary shall reopen the claim and review the former 
disposition.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991).  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  Furthermore, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") had stated that if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

While it is conceded that the February 1982 VA determination 
failed to provide the veteran with notice of his procedural 
and appellate rights with respect to this issue, the Board 
observes that the regulations in effect at that time of the 
determination specifically provided that such a failure to 
notify the appellant did not extend the applicable period for 
filing an appeal.  See 38 C.F.R. § 19.110 (1981).  Therefore, 
the veteran's failure to timely file a notice of disagreement 
renders the RO's February 1982 determination, denying service 
connection for an eye condition, final.  38 U.S.C.A. §§ 5104, 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  Accordingly, 
the Board has recharacterized the issue on appeal as that of 
entitlement to service connection for an eye condition, on a 
new and material basis.

Notwithstanding, it is noted that the veteran has not been 
afforded a copy of the laws and regulations pertaining to new 
and material evidence.  As such, he would be prejudiced by 
initial consideration of this issues by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, remand 
of these issues is necessary.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The RO should review the claim of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for an 
eye condition.  The Board reminds the RO 
that the case law pertaining to the 
adjudication of new and material evidence 
cases has changed since the RO last 
decided the veteran's claim.  It is 
important that the RO's review of the 
veteran's new and material evidence claim 
be conducted pursuant to 38 C.F.R. § 
3.156(a) (1999), and in light of the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) (the 
requirement that the new evidence provide 
a "reasonable possibility" of changing 
the outcome of the case is not a 
reasonable construction of the 
regulations pertaining to new and 
material evidence), and the Court's 
decisions in Winters v. West, 12 Vet. 
App. 203 (1999), and Elkins v. West, 12 
Vet. App. 209 (1999) (if RO finds the 
evidence is "new and material" 
immediately upon reopening it must 
determine whether the claim is well 
grounded, based upon all of the evidence, 
presuming its credibility, and then, if 
the claim is well grounded to proceed to 
the merits, but only after ensuring that 
the duty to assist under 38 U.S.C.A. 
§ 5107(b) had been fulfilled).

2.  If this determination is adverse to 
the veteran, the RO should furnish the 
veteran and his attorney a SSOC in 
accordance with 38 U.S.C.A. § 7105 (West 
(1991), which summarizes all of the 
evidence, both old and new, and sets 
forth the applicable legal criteria 
pertinent to this appeal.  This document 
should further include a clear and 
detailed analysis of the reasons for the 
RO's decision.  Thereafter, the veteran 
and/or his attorney should be afforded 
the opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determinations warranted in this 
case.  The purpose of the REMAND is to afford the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

